Opinion

PER CURIAM.
The petitioner, Benito Lugo, appeals following the denial of his petition for certification to appeal from the judgment dismissing his petition for a writ of habeas corpus. We dismiss the appeal.
On October 24, 1995, the petitioner pleaded guilty to one count of felony murder in violation of General Statutes § 53a-54c, and one count of conspiracy to commit murder in violation of General Statutes §§ 53a-48 and 53a-54a. He thereafter was sentenced to a total effective term of forty years incarceration. On December 10, 2001, the petitioner filed a pro se petition for a writ of habeas corpus that alleged ineffective assistance on the part of his trial counsel. Following a one day trial at which the petitioner was the only witness, the court concluded that the petitioner had not satisfied *874his burden of proving either deficient performance on the part of his counsel or prejudice resulting therefrom. See Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); Johnson v. Commissioner of Correction, 218 Conn. 403, 424, 589 A.2d 1214 (1991). Accordingly, the court dismissed the petition for a writ of habeas corpus. The court subsequently denied the petition for certification to appeal.
After a careful review of the record and briefs, we conclude that the petitioner has not demonstrated that the issues raised are debatable among jurists of reason, that a court could resolve the issues in a different manner or that the questions raised deserve encouragement to proceed further. See Lozada v. Deeds, 498 U.S. 430, 431-32, 111 S. Ct. 860, 112 L. Ed. 2d 956 (1991); Simms v. Warden, 230 Conn. 608, 616, 646 A.2d 126 (1994).
The appeal is dismissed.